Citation Nr: 0217891	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  01-08 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than May 15, 
1997, for assignment of a 100 percent rating for 
peripheral neuropathy of both lower extremities.

2.  Entitlement to an effective date earlier than May 15, 
1997, for a grant of special monthly compensation based on 
the loss of use of both feet.

3.Entitlement to an effective date earlier than May 15, 
1997, for special monthly compensation based on a single 
disability rated totally disabling plus additional 
service-connected disabilities rated 50 percent or more 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
March 1975 to May 1978.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2001 rating decision by the Albuquerque, New Mexico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted a total rating for peripheral 
neuropathy of both legs and feet with hyperesthesia, 
special monthly compensation based on loss of use of both 
feet, and special monthly compensation based on a single 
service-connected disability rated totally disabling along 
with additional service connected disabilities 
independently rated 50 percent or more disabling, all 
effective from May 15, 1997.  A hearing before a hearing 
officer was held at the RO in May 1997.


FINDING OF FACT

1.  The veteran's claim of service connection for a 
"hepatic condition" received at the RO on March 13, 1995, 
encompassed complications of the claimed disorder, 
including peripheral neuropathy of the lower extremities.

2.  The veteran's service-connected bilateral neuropathy 
of the lower extremities has been disabling to a degree 
ratable at 100 percent since, at least, February 1995; 
loss of use of both feet was shown when the claim of 
service connection was received, on March 13, 1995.

3.  Since March 13, 1995, the veteran has had a single 
service-connected disability rated/ratable 100 percent, 
along with additional service-connected disabilities 
independently rated at least 50 percent disabling.


CONCLUSIONS OF LAW

1.  An earlier effective date of March 13, 1995, is 
warranted for a total rating for peripheral neuropathy of 
both lower extremities.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2002

2.  An earlier effective date of March 13, 1995, is 
warranted for the award of special monthly compensation 
due to the loss of use of both feet.  38 U.S.C.A. §§ 1114, 
5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.350, 3.400 
(2002).

3.  An earlier effective date of March 13, 1995, is 
warranted for special monthly compensation based on 
additional service-connected disabilities independently 
rated 50 percent or more is warranted. 38 U.S.C.A. 
§§ 1114, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.350, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The claims have been 
considered under the VCAA.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing 
regulations.  Well-groundedness is not an issue.  The 
evidentiary record is complete.  The veteran has been 
notified of the applicable laws and regulations.  
Discussions in the rating decisions, statement of the 
case, and supplemental statement of the case have informed 
her of what the evidence shows.  The law primarily 
determines the outcomes in this case, and further notice 
or assistance under the VCAA is not indicated.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Furthermore, the 
veteran is not prejudiced by the outcome.

Factual and Procedural Background

The pertinent facts in this case are not in dispute.  The 
veteran underwent a splenectomy in March 1978, while in 
service.  In January 1995 she was treated for sepsis and 
multiple system failures.  She developed chronic, non-
healing ulcers of her lower legs and decreased sensation 
and motor control of the lower extremities.  A toe on her 
left foot was removed for dry gangrene.  On discharge from 
the hospital in late February 1995, she could walk short 
distances, but complained of a lack of feeling in her toes 
and pain in the soles of her feet.  She could not wiggle 
her toes, but could move the leg.  In March 1995, numbness 
and necrotic areas made it painful to place weight on the 
legs. 

In March 1995, the veteran sought service connection for a 
"hepatic condition."  In correspondence in June and August 
1995, she clarified her claim, maintaining that her 
multiple organ failure in January 1995 was a result of her 
body's inability to fight disease following the removal of 
her spleen in service.  She cited her hepatitis C 
infection as one possible cause for her problems, as it 
was possible that she contracted that disease during a 
transfusion at the time of the splenectomy, but also cited 
opinions of several doctors who speculated that some other 
virus or organism might be the cause.  "All agreed that 
because I have no spleen.  I cannot fight off 
virus/bacteria and that the hepatitis C and elytocytosis 
[sic] is keeping me weak."

In December 1995, the RO found that a claim of service 
connection for skin ulcers with grafting due to service 
connected hepatitis was not well-grounded.  The veteran 
perfected an appeal of this decision in September 1996.

At a May 1997 hearing at the RO, the veteran testified 
that she had required eight months of home nursing care, 
and had no feeling in her legs and feet.  She could not 
drive.  It felt like ants were crawling over her lower 
legs.

On June 1997 VA examination, the veteran reported that she 
was unable to walk following the development of bullous 
lesions on her legs.  She had required skin grafting.  At 
the examination she was in a wheelchair.

On a second June 1997 VA examination to determine if there 
was a relationship between the veteran's splenectomy and 
her current medical problems, the examiner found that the 
veteran could not walk due to dysesthesia in her legs as a 
result of ulceration and skin grafting during the 1995 
hospitalization.  She was confined to a wheelchair.  The 
examiner opined that the splenectomy in service 
contributed to the seriousness of the anaerobic infection 
in 1995, which in turn led to the leg ulcerations.

On July 1997 VA consultation, an infectious disease 
specialist opined that it was unlikely that the veteran's 
lower leg skin ulcers were related to hepatitis, but 
stated that her lack of a spleen could have contributed to 
the severity of the sepsis.  Therefore, the splenectomy 
may have contributed to the eventual formation of the 
ulcers.

In November 1997, the veteran indicated she was 
withdrawing her claim of service connection for ulcers as 
secondary to hepatitis, but indicated she wished to 
continue pursuing her appeal based on a theory of 
causation that her lower extremity peripheral neuropathy 
was secondary to elliptocytosis and splenectomy.  In 
November 1997, the RO granted service connection for 
elliptocytosis with splenectomy, and denied service 
connection for skin ulcers as secondary to elliptocytosis 
with splenectomy.  
In June 1998, the veteran was evaluated to determine the 
need for an electric scooter and various home adaptation 
devices.  The veteran was confined to a wheelchair.

On September 1998 VA neurologic examination, the veteran 
was found to have severe hyperesthesia of both lower legs 
over the scarred areas.  She could not walk without 
watching her feet, and could not drive.  She used a walker 
or wheelchair to ambulate.  The hyperesthesia began when 
the ulcerations healed, and had worsened over the years.  
On examination, the muscles of the lower legs were intact, 
but the veteran could not control them because of the 
decreased sensory feedback.  The legs could not be handled 
too tightly because of hypersensitivity to pain.  
Hyperesthesia of the lower legs and feet secondary to 
infection was diagnosed.

On September 1998 VA dermatological examination, the 
veteran complained of extreme sensitivity in her lower 
extremities.  It began after the scars and infection 
healed.  She used a walker or wheelchair because the lack 
of sensation in the feet made her unstable.  The skin of 
her lower legs was dry and rough, and the legs were 
extremely painful to touch.  The veteran stated it felt 
like ants were crawling on her.  An improperly healed skin 
graft was noted.  Hyperesthesia was confirmed on 
examination.

On February 2001 VA examination, it was noted that 
treatment records revealed that the veteran developed 
vascular insufficiency of the lower legs following her 
1995 infection, as well as ulcerations of the skin.  The 
legs healed with residual scarring and neuropathy.  She 
also had a toe amputated.  She complained of severe pain 
in the lower extremities.  Swelling and weakness of the 
lower legs were noted.  She used a wheelchair most of the 
time, but could ambulate with a walker over short 
distances, albeit with great difficulty.  Peripheral 
neuropathy of both legs and feet with hyperesthesia was 
diagnosed.  In a March 2001 addendum, the examiner 
concluded that no effective function remained other than 
that equivalent to bilateral below the knee amputations 
due to septic infection in 1995.


Analysis

Unless otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

Here, when the veteran filed her initial claim on March 
13, 1995, she espoused several theories of service 
connection for her leg problems.  She clearly endorsed the 
theory that her hepatitis had arisen out of a splenectomy 
in service, and that that disease eventually led to the 
development of leg ulcers and neuropathy.  The RO denied 
service connection for the veteran's leg disability under 
that theory, and the veteran perfected a timely appeal of 
that denial in September 1996.  Shortly thereafter, in 
light of the opinions of VA examiners, the veteran 
proposed an alternate theory of causation and service 
connection for her leg disability.  Specifically, she 
argued that the splenectomy, regardless of hepatitis 
infection, had weakened her immune system sufficiently so 
as to exacerbate the impact of the 1995 infection, which 
was the direct cause of the lower leg ulcers, neuropathy, 
and hypesthesia.  This was a theory she had mentioned in 
her original, March 1995 claim.  The RO ultimately 
accepted this theory as the basis for a grant of service 
connection for peripheral neuropathy of both lower 
extremities.

VA is required to review a claim, the supporting 
documentation, and oral testimony in a liberal manner to 
identify and adjudicate all reasonably raised claims."  
Myers v. Derwinski, 1 Vet. App. 127, 129 (1991) (emphasis 
added).  Moreover, the U.S. Court of Appeals for Veterans 
Claims (Court) has repeatedly held that a claimant need 
not specifically raise a legal issue or theory of 
entitlement to trigger VA's obligation to adjudicate such 
an issue or theory.  See, e.g., EF v. Derwinski, 1 Vet. 
App. 32 (1991); Suttman v. Brown, 5 Vet. App. 127 (1993).

The veteran's original, March 1995, claim, 
clarified/expanded in June and August 1995 correspondence, 
reasonably sought service connection for her bilateral leg 
disability based on any accepted theory of causation.  Her 
November 1997 statement that she was withdrawing her 
appeal for service connection for lower extremity 
disability based on a theory that it was secondary to 
hepatitis did not terminate an appeal of service 
connection for such disability based on other theories of 
causation.  The RO ultimately granted the benefits sought 
based on an alternate theory of causation.  From March 13, 
1995, the veteran had pursued service connection for 
disability of the lower extremities regardless of the 
medical determination regarding the etiology of such 
disability.  

In summary, the veteran's claim for service connection for 
disability which encompassed lower extremity peripheral 
neuropathy was filed on March 13, 1995.  Entitlement 
existed when the claim was filed.  The disability was then 
present, and was secondary to a service connected 
disability, namely the splenectomy.  Furthermore, the 
evidence shows that the lower extremity peripheral 
neuropathy has been totally disabling throughout the 
period since March 13, 1995.  Accordingly, an earlier 
effective date of March 13, 1995 for the grant of service 
connection for bilateral peripheral neuropathy of the 
lower extremities (with various complications) rated 100 
percent disabling, is warranted.

The other claims pending in this appeal are dependent on 
the determination above.  Since the grant of service 
connection for peripheral neuropathy of the lower 
extremities is now effective from March 13, 1995 (and 
since a VA examiner opined in March 2001 that the veteran 
has had no effective function of the lower extremities 
other than that equivalent to below the knee amputations 
since the septic infection occurred prior to the date of 
claim/award of service connection), special monthly 
compensation based on loss of use of both lower 
extremities is also warranted from March 13, 1995.

Finally, since the veteran is now shown to have had a 
single service-connected disability rated 100 percent and 
additional service connected disability (hysterectomy) 
independently rated at least 50 percent disabling since 
March 13, 1995, special monthly compensation at the 
intermediate rate between 38 U.S.C.A. § 1114, subsections 
(l) and (m), is warranted from that date.  The law 
controls in this matter.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).
ORDER

Subject to regulations governing payment of monetary 
awards, an earlier effective date of March 13, 1995, is 
granted for the assignment of a 100 percent rating for 
peripheral neuropathy of both lower extremities, for the 
grant of special monthly compensation based on the loss of 
use of both feet, and for the grant of special monthly 
compensation based on a single service-connected 
disability rated 100 percent disabling and further 
service-connected disability independently rated at least 
50 percent disabling.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

